Title: From George Washington to Brigadier General William Maxwell, 26 December 1778
From: Washington, George
To: Maxwell, William


  
    sir.
    Philadelphia Decr 26th 1778
  
  You will be pleased to transmit the inclosed Letter to Colo. Butler by a flag. This Gentleman has requested an interview with Genl Lee, who  
    
    
    
    is to meet him. A House near Elizabeth Town point is thought most convenient for the meeting—and has been proposed to them both. Colo. Butler is to appoint the time and to inform you, of which you will advise Genl Lee and furnish any passports that may be necessary upon the occasion. Genl Lee it is probable will be at Elizabeth Town before you receive the notice—or on the way. I am sir Yr Most Obedt sert

  Go: W.

